Case 2:17-cr-00495-ADS-SIL Document 18 Filed 01/10/20 Page 2 of 3 PagelD #: 46



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                                FILED
                                                                             IN CL.!RK'S OFFICE
-----------------X                                                     U.S. DISTRICT COURT E.O.N.Y.


UNITED STATES OF AMERICA
                                                                       *      JAN 1a ZDZQ        *
       -against-
                                                              o RD E ~ONG ISLAN9 QFFICE
                                                              Criminal Docket No. 17-0495 (ADS)
DANIEL MULLAN,

                       Defendant,
----------·------X
       Upon oral application of Nancy L. Bartling, appearing for the defendant, Daniel Mullan,

and with the consent of Michael Maffei, Assistant U.S. Attorney, appearing for the United States

of America, and for good cause shown,

       IT IS HEREBY ORDERED, pursuant to Title 18, U.S.C., § 4241(b), that Kingsbrook

Hospital Medical Staff conduct a full competency examination of the defendant DANIEL

MULLAN at Kingsbrook Hospital sixty (60) days of the issuance of this order, to determine

whether the defendant is competent to stand trial or enter a plea of guilty in this case;

       IT IS FURTHER ORDERED that said examination will be conducted pursuant to the

time provisions set forth in Title 18, U.S.C., § 4247(b) and that, upon completion of said

examination, the examiner will prepare and file with the court, with a copy to counsel for the

defendant and for the Government, the written reports within (30) DAYS OF THE AFORESAID

EXAMINATION, UNLESS LEAVE OF Court for an extension is sought, as described in Title

18, U.S.C., § 4247(c). Specifically, the report should include, among other requirements set

forth in Title 18, U.S.C., § 4247(c), the examiner's opinion as to whether the defendant is

suffering from a mental disease or defect rendering him mentally incompetent to the extent that
Case 2:17-cr-00495-ADS-SIL Document 18 Filed 01/10/20 Page 3 of 3 PagelD #: 47



he is unable to understand the nature and consequences of the proceedings against him or to

assist properly in his defense.


Dated:         January f  J,   2020
               Central Islip, New York




                                            SO ORDERED:

                                              /s/ Arthur D. Spatt

                                            HONORABLE ARTHUR D. SPATI
                                            UNITED STATES DISTRICT COURT JUDGE
                                            EASTERN DISTRICT OF NEW YORK.
